Attachment to Advisory Action
The Applicant has proposed amendments to amend claim 1 to recite that the ratio of each polymeric component in the first OR the second skin layers is within a range of from 15 to 85 % by weight.  The proposed amendments have also amended claims 12-13 to identify the polymeric composition of the core layer to be the same as the polymeric composition of BOTH the first AND the second skin layers, and claim 18 to recite that BOTH the first and second skins layers comprise at least one of the recited components, or combinations thereof.  The proposed amendments have also amended claim 74 to identify the polymeric composition of the core layer to be the same as the polymeric composition of AT LEAST ONE OF the first and the second skin layers, and that the film exhibits a ratio of stiffness in a machine direction to a cross direction of between 0.87:1 to 1.9:1.  The proposed amendments have been considered but are not entered for the reason(s) set forth below.

The proposed amendments have not been entered as the above-noted proposed amendments to claim 1 have altered the scope of the claimed invention, and thus require further consideration and/or an updated search for relevant prior art.

The Examiner notes that if the proposed amendments were entered, claim 1 and its dependent claims, would be rejected under 35 U.S.C. 112(a) given that there is no support for the amendment in Table 1 of the specification as originally filed for at least the reason set forth below in regards to a future rejection of said claims under 35 U.S.C. 112(b).  In addition, Inventive Examples 9 and 15-16 in said Table 1, which the Applicant asserts (see the remarks concurrently with the proposed amendments) as providing support for the disputed amendments to current claim 1 do not appear to demonstrate a core layer having polymeric material comprising polar functionality as recited in current claim 2.  
Said inventive examples also do not provide a core layer having the same composition (same components and/or their proportions) as recited in current claim 13.  See also similar discrepancies with current claims 14-16, which are 100% PE instead of 95% PE, and current claim 17, wherein the core layer does not comprise the presently claimed EVA compounds.  Further, in regards to current claims 1 and 56, Inventive Examples 9 and 15-16 do not contain ANY polypropylene components as required by current claim 1.

The Examiner notes that if the proposed amendments were entered, a rejection of claim 1, and its dependent claims, would be rejected under 35 U.S.C. 112(b).  It is acknowledged that, for example, Inventive Example 9 of Table of the specification as originally filed demonstrates that Skin 1 (first skin layer as presently claimed) consists of 85 % by weight of the polymeric DS6D81 compound and 15 % by weight of the polymeric 3.518CB compound.  However, a ratio between these two compounds would be 85:15 (or 15:85) instead of being expressed as the % by weight of each individual component.

The Examiner notes that if the proposed amendments were entered, the rejection of claim 74 would be amended to a rejection over the Damman reference under 35 U.S.C. 103 for at least the same reasons as claim 74 was rejected in paragraph 13 of the action mailed 12/9/2021 and in tandem (with regards to the amended portion reciting the stiffness ratio) with the citations of the Damman reference as in the rejection of claim 1 and its dependencies as set forth in paragraph 26 of the action mailed 5/27/2021.

The Examiner notes that if the proposed amendments were entered, the rejection of claim 1 and its dependencies under 35 U.S.C. 112(a) as postured in the previous action would be maintained as the disputed claim limitations are still present.  See also paragraph 3 of the current Advisory Action.

The Examiner notes that if the proposed amendments were entered, the rejection of claim 1 and its dependencies under 35 U.S.C. 112(b) would be withdrawn.

The Examiner notes that if the elected inventions were deemed allowable, and withdrawn claim 44 were rejoined, claim 44 would be rejected under 35 U.S.C. 112(b) given there is a lack of antecedent basis for “the label assembly” as a label assembly has not been previously introduced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/10/2022